Dissenting Opinions.
Elliott, J.
I dissent from the opinion of the majority for the reasons given in the dissenting opinions in the case of State, ex rel., v. Hyde, 121 Ind. 20. I do not think it necessary to overrule the case of State, ex rel. Holt, v. Denny, 118 Ind. 449, or that of State, ex rel. Jameson, v. Denny, 118 Ind. 382, to decide this case, either for the appellant or for the appellee, for those cases rest principally upon the ground that the inhabitants of a locality can not be deprived of the right of local self-government, and no such question is involved in the present case. To my mind those cases are so widely differ*31ent from tbe present that it is inconceivable that tbe questions here involved can be controlled by tbe conclusions reached in tbe cases referred to, altbougb it is, perhaps, true that some of tbe reasoning and illustrations of the judges who wrote the opinions in those cases may support the conclusion declared in the prevailing opinion •, but, however this may be, it is perfectly clear that the judgment of the court does not.
Mitchell, C. J., dissents entirely from the reasoning and the conclusions reached by the court.
Filed Feh. 4,1890.